
	

115 HR 5174 RH: Energy Emergency Leadership Act
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 613
		115th CONGRESS2d Session
		H. R. 5174
		[Report No. 115–793]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2018
			Mr. Walberg (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			June 28, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Department of Energy Organization Act with respect to functions assigned to Assistant
			 Secretaries, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Energy Emergency Leadership Act. 2.Functions assigned to Assistant SecretariesSubsection (a) of section 203 of the Department of Energy Organization Act (42 U.S.C. 7133(a)) is amended by adding at the end the following new paragraph:
			
 (12)Energy emergency and energy security functions, including— (A)responsibilities with respect to infrastructure, cybersecurity, emerging threats, supply, and emergency planning, coordination, response, and restoration; and
 (B)upon request of a State, local, or tribal government or energy sector entity, and in consultation with other Federal agencies as appropriate, provision of technical assistance, support, and response capabilities with respect to energy security threats, risks, and incidents..
		
	
		June 28, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
